Case: 20-60009      Document: 00515755393         Page: 1     Date Filed: 02/24/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                  February 24, 2021
                                  No. 20-60009
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk


   Kevin Province,

                                                            Petitioner—Appellant,

                                       versus

   Commissioner of Internal Revenue,

                                                            Respondent—Appellee.


                     Appeal from the United States Tax Court
                                 No. 12354-18 L


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Kevin Province failed to file a 2012 federal income tax return. When
   the IRS discovered this, it created a substitute return on his behalf and mailed
   him a deficiency notice. Compounding his failure to file in the first place,
   Province refused to participate in his collection due process (“CDP”)
   hearing.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60009      Document: 00515755393          Page: 2    Date Filed: 02/24/2021




                                    No. 20-60009


          To obscure these simple facts, Province asks this court to invalidate
   the decisions of the Commissioner of Internal Revenue and the United States
   Tax Court because, according to him, he never received the mailing from the
   Commissioner that set this whole case in motion. But Province is betrayed
   by the record of his appeal. He was not deprived of his right to due process;
   he simply failed to participate when he had the chance to do so.
          After identifying Province’s failure to file a 2012 return, the
   Commissioner prepared a substitute return and mailed him the deficiency.
   Province claims he never received that deficiency notice, nor the specific
   charge that he needed to rebut. Although the Commissioner’s records show
   that the deficiency was sent to Province by certified mail in 2015, he says his
   first notice was a Notice of Intent to Levy in 2017. But the notice statute
   requires only that the IRS mail notice “to the taxpayer at his last known
   address.” 26 U.S.C. § 6212(a), (b)(1); see Terrell v. Comm’r, 625 F.3d 254,
   259 (5th Cir. 2010); Williams v. Comm’r, 795 F. App’x 920, 924–25 (5th Cir.
   2019). The IRS did so: it mailed the notice to Province’s mailing address,
   which remains unchanged to this day.
          Regardless, Province cannot dispute that he corresponded with an
   Appeals Officer several times in 2017–2018, or that he declined to participate
   in the agency decision he now challenges. For instance, he refused to
   participate in a telephonic CDP hearing because he demanded a live
   audience. That argument finds no purchase here. “As we have recognized
   and as Treasury regulations make clear, CDP hearings are valid and satisfy
   the demands of due process if conducted by telephone or correspondence
   instead of face-to-face . . . .” Burnett v. Comm’r, 227 F. App’x 342, 343 (5th
   Cir. 2007); see 26 C.F.R. § 301.6330–1(d)(2) Q&A–D6. Province also failed
   to provide the Appeals Officer with any of the requested documents that
   could have influenced a decision in his favor, such as a signed 2012 tax return,




                                          2
Case: 20-60009      Document: 00515755393           Page: 3   Date Filed: 02/24/2021




                                     No. 20-60009


   returns from tax years 2013 through 2016, proof of estimated tax payments
   for 2017, or a plan for alternatives to collection.
          Even after Province declined to participate in his telephonic hearing
   or submit any documentation whatsoever, the Appeals Officer offered him
   another 14 days in which to submit matters for her consideration. Province
   responded, but only to renew his demand for a face-to-face meeting. In other
   words, he has pinned all his hopes to a due-process argument that we, the
   Tax Court, and the Commissioner have rejected.
          Province asks this court to ignore his decisions and our precedent,
   claiming that the Commissioner never gave him notice of what the dispute
   was about. But Province had notice at least as early as December 2017; he
   responded in January 2018 with a request for a hearing. His refusal to
   participate in the telephonic hearing does not expose a failure of due process,
   it merely reveals his lack of participation. Williams, 795 F. App’x at 926.
   Absent some procedural irregularity, he cannot complain after the fact that
   the Appeals Officer’s decision was arbitrary and capricious when he declined
   the opportunity to timely submit material. Cf. Burnett, 227 F. App’x at 345
   (Taxpayer “was provided an opportunity for a CDP hearing to discuss non-
   frivolous issues pertaining to the levy. She failed to take advantage of that
   opportunity and has engaged in dilatory conduct to postpone collection.”).
          The Tax Court carefully reviewed the record, including the
   arguments Province makes here. It sustained the Commissioner’s Notice of
   Intent to Levy and entered summary judgment for the Commissioner. We
   have reviewed the Tax Court’s legal judgments de novo and the
   Commissioner’s administrative decisions for abuse of discretion. Estate of
   Duncan v. Comm’r, 890 F.3d 192, 197 (5th Cir. 2018). Finding no error, the
   judgment is AFFIRMED.




                                           3